Exhibit 99.1 IMMEDIATE RELEASE Contact: Mark Johnson Sr. Director, Investor Relations mjohnson@atyrpharma.com 858-223-1163 aTyr Pharma Announces Second Quarter 2016 Operating Results -On Track to Announce Data from Three Clinical Trials for Resolaris™ in Rare Genetic Muscle Diseases in 4Q16- -2nd Potential First in Class Molecule iMod.Fc, On Track to Enter Clinic in 2017- -Maintains Strong Cash Position: $96.6 Million at End of 2Q16- SAN DIEGO – August 10, 2016 – aTyr Pharma, Inc. (Nasdaq: LIFE), a biotherapeutics company engaged in the discovery and development of Physiocrine-based therapeutics to address severe, rare diseases, today announced operating results for the second quarter ended June 30, 2016. “We continue to execute on our vision to bring innovative therapeutics to patients severely afflicted by rare diseases. During this last quarter, we made considerable progress toward that goal on three fronts: first, we advanced Resolaris in three distinct opportunities to help patients with rare myopathies with an immune component (RMIC),” said John Mendlein, PhD, Chief Executive Officer of aTyr Pharma. “Second, we further elucidated the mechanism of the Resokine pathway which includes affecting T-cell activation; and finally, we have advanced our second program, iMod.Fc, to cGMP manufacturing for GLP safety studies and are on track to have that candidate enter the clinic in 2017. We also want to thank the 35 facioscapulohumeral muscular dystrophy (FSHD) and 10 limb-girdle muscular dystrophy 2B (LGMD2B) patients that have participated or are participating in our clinical trials, as well as the physicians and investigators that make these studies possible across 14 global sites.” Recent Highlights and Upcoming Milestones
